DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
Specification
3.	The title of the invention is not descriptive of the claimed invention.  The claims are directed to an apparatus while the title is directed to a method.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
4.	The abstract of the disclosure is objected to because the abstract is not descriptive of the technical disclosure which is new or an improvement in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(a)
5.  	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


6.	Claims 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 13 recites the limitation(s) “a distance, along the central longitudinal axis, between the second opening and an inner surface of the screw channel is less than the length of the screw”, which lacks support from the original disclosure and therefore is considered to be new matter. 
All dependent claims are rejected herein based on dependency of base claim(s) rejected herein.  

Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 is dependent upon claim 13, both of which preamble is directed to a “dental component”.  Claim 14 recites “in combination with a dental implant”, which is 
All dependent claims are rejected herein based on dependency of base claim(s) rejected herein.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


10.	Claims 13-15 and 22-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sutter et al. (5,947,733). 
Regarding claim 13, Sutter et al. discloses a dental component (Figs. 3B-3C)  for attachment to a dental implant 1, comprising: a screw 400 having a length; a component body 200, wherein the component body 200 comprises a screw channel 230 passing through the component body and forming a first opening (near 231) at a first end and a second opening (near 221) at an apical end, and a screw seat 235 proximal to the apical end 221 of the screw channel for seating the head of a screw for the fixation of the dental component to the dental implant (Fig. 3B).  A central longitudinal axis of the screw channel at the first end does not match a central longitudinal axis of the screw channel at the apical end (Fig. 3B).   Note that a distance, along the central longitudinal axis of the screw channel at the apical end, between the second opening 321 and an 
Sutter et al. further discloses an adapter 600 (Figs. 2F, 3C) removably attachable to the component body, wherein the adapter comprises a bore passing through the adapter and forming a coronal opening at 620 and an apical opening at 610 (Fig. 2F).  
As to claim 14, Sutter et al. discloses a dental implant 1 (Fig. 3A).   
As to claim 15, Sutter et al. discloses the adapter 600’s bore is aligned with the screw channel at the second opening 321 when the adapter 600 is attached to the component body 300 (Fig. 3C).  
As to claims 22-23, Sutter et al. shows the component body 200 is a full-contour part and is adapted to support a dental restoration (Fig. 3B).  As to claim 24, Sutter et al. discloses a screw 400 being sized such that a threaded portion 460 of the screw extends through the second opening when a screw head 410 of the screw is proximal of the screw seat (Fig. 3B-3C). 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject   matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

12.	Claims 16-21,  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutter et al. in view of Jorneus et al. (2006/0110706).  
As to claims 16-19, Sutter et al. discloses the invention substantially as claimed, including the adapter 600 comprising a conical connection interface (exterior 620/610) for attachment to the dental implant, the conical connection interface 620/610 comprising an external conical shape tapering towards the apical end of the adapter.  However, Sutter et al. fails to disclose the adapter having external indexed or lobed portion provided apically of the external conical shape adjacent to the apical end of the adapter (as recited in claims 16 and 18-19), and the adapter having a flexible arm with a protrusion adapted to press against a side wall or snap into any corresponding undercut of the component body for securing the adapter to the component body in the coronal-apical direction (as recited in claim 17).  
Jorneus et al. discloses an adapter 10 having a bore there through that is aligned with the screw channel of the component 3 (Fig. 1-3); the adapter has a conical tapering chamfer surface at the apical end thereof, a convex lobe (hexagon protrusion) corresponding to concave recess (hexagon recess) in the upper structure for prevention rotation (Figs. 4-7).  Note the flexible side wall of the adapter formed by slits 4d adapted to press against the dental component 3  (Fig. 1-4; paragraphs 21-22).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sutter et al. by including in the adapter such resilient retaining action mechanism as taught by Jorneus in order to effectively attach the adapter to the component body.

As to claims 21, Sutter et al. is silent to the component body being ceramic.  Jorneus discloses that component body 3 can be made entirely of ceramic (Fig. 1 paragraph 16).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make Sutter et al.’s component body from ceramic as taught by Jorneus to be suitable alternative material for such implant spacer abutment component. 

Response to Arguments
13.	Applicant's arguments regarding the amendments to the claims have been fully considered and are found persuasive as having overcome Bjorn et al. in view of Jorneus.  However, upon further consideration, a new ground(s) of rejection is made in view of Sutter et al. as detailed above.  
Refering to Sutter et al.’s Fig. 3C (reproduced herein below with annotated dashed line for central longitudinal axis of the channel at the opening 321/322), note that Sutter shows the abutment 300 has angled asymmetric beveled surface 333/332 which forms an inner surface as claimed.  There is a distance along a central longitudinal axis (annotated dashed line) of the screw channel at the second opening 
[AltContent: connector][AltContent: oval]

    PNG
    media_image1.png
    588
    307
    media_image1.png
    Greyscale








Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772